Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-6, 9-11, and 16-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art drawn to Detty (US 5,871,458) in view of Eggeman (US 2,512,925) in view of Shiono (US 5,393,303) further in view of Springs (US 2004/0031246 A1) fails to show or make obvious the claimed combinations of elements particularly the limitations set forth in independent claim 1, and its dependent claims 2-6, 9-11, and 16-19 which recite features not taught or suggested by the prior art drawn to Detty in view of Eggeman in view of Shiono further in view of Springs.
Detty in view of Eggeman in view of Shiono further in view of Springs fails to disclose or fairly suggest a releasably securable fetlock support strap fixedly secured to said panel with said flexible stabilizing patch being interposed between said releasably securable fetlock support strap and said panel and fixedly secured thereto by a first line of stitches extending along said first side edge, a second line of stitches extending along said second side edge, and a third line of stitches extending along and between said first line of stitches and said second line of stitches, whereupon said releasably securable fetlock support strap is fixedly secured to said flexible stabilizing patch by said first, second, and third line of stitches, in combination with the other elements of the apparatus recited in the claims. 
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claim 1. 
Claims 2-6, 9-11, and 16-19 are allowed insofar as they depend from the allowed base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/R.H./Examiner, Art Unit 3786                                                                            
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786